LOGO [g213636snap0015.jpg]

 

Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
June 15, 2016 (the “Effective Date”), by and between ZP OPCO, INC., a Delaware
corporation and wholly owned subsidiary of Zosano Pharma Corporation (the
“Company”), having its principal place of business at 34790 Ardentech Court,
Fremont, California 94555 and Georgia Erbez (the “Consultant”). The Company and
the Consultant may be referred to herein individually as “Party” or
collectively, as “Parties.”

Recitals

WHEREAS, the Company desires to engage Consultant to provide certain services on
an interim basis consistent with the services previously provided by the
Company’s chief financial officer and described below, and Consultant desires to
provide such services, on the terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the Parties hereby agree as follows:

Agreement

 

  1. Consulting Services.

Commencing on the Effective Date, the Company hereby retains Consultant, and
Consultant hereby agrees to perform consulting services for the Company as set
forth herein. As consultant, Consultant agrees to devote her best efforts to
provide interim chief financial officer support upon the Company’s request,
including a reasonable amount of informal consultation over the telephone or
otherwise as requested by the Company. Consultant shall provide consulting
services similar to services provided by a Chief Financial Officer of a
comparable company, with principal responsibility for financial activities
including but not limited to the responsibilities and activities as described in
Exhibit A attached hereto (the “Services”). The specific nature and amount of
the Services to be performed shall be as determined by the Company during the
term of this Agreement. Consultant shall only devote such time as is described
in Exhibit A attached hereto to perform the Services and shall render the
Services at such times as may be mutually agreed upon by Consultant and the
Company. Consultant shall perform the Services at any Company location or at
other places, upon mutual agreement of the parties hereto. Consultant will
perform the Services, and provide the results thereof, with the highest degree
of professional skill and expertise. Consultant may use the assistance of other
individuals only with the prior written consent of the Company. Consultant shall
report to the Company’s President and Chief Executive Officer.

 

  2. Compensation.

Exhibit A attached hereto sets forth the amount and timing of payment for the
Services and reimbursable expenses. The Company will also reimburse Consultant
for expenses actually incurred by Consultant in performing the Services,
including but not limited to travel and accommodation expenses, so long as such
expenses are reasonable and necessary as determined by the Company and approved
in advance by Company. Consultant shall maintain adequate books and records
relating to any expenses to be reimbursed and shall submit requests for
reimbursement in a timely manner and form acceptable to the Company.

 

1



--------------------------------------------------------------------------------

LOGO [g213636snap0015.jpg]

 

  3. Independent Contractor.

The Parties understand and agree that Consultant is an independent contractor
and not an employee of the Company. Consultant will not be eligible for any
employee benefits, nor will the Company make deductions from Consultant’s fees
for taxes or insurance (except as otherwise required by applicable law or
regulation). Any payroll and employment taxes, insurance, and benefits imposed
on Consultant due to activities performed hereunder will be the sole
responsibility of Consultant.

 

  4. Recognition of Company’s Rights; Nondisclosure.

Consultant recognizes that the Company is engaged in a continuous program of
research and development respecting its present and future business activities.
Consultant agrees as follows:

4.1 At all times during the term of Consultant’s association with the Company
and thereafter, Consultant will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except to the extent such disclosure, use or
publication may be required in direct connection with Consultant’s performing
requested Services for the Company or is expressly authorized in writing by an
officer of the Company. It is understood that the Proprietary Information will
remain the sole property of the Company. Consultant further agrees to take all
reasonable precautions to prevent any unauthorized disclosure of the Proprietary
Information including, but not limited to, having each employee, agent or
representative of Consultant, if any, with access to any Proprietary Information
execute a nondisclosure agreement containing provisions in the Company’s favor
substantially similar to Sections 4 and 13 of this Agreement.

4.2 The term “Proprietary Information” shall mean any and all trade secrets,
confidential knowledge, know-how, data or other proprietary information or
materials of the Company or any of its affiliates, including without limitation
Zosano Pharma Corporation, a Delaware corporation and the Company’s parent
(“Parent”). By way of illustration but not limitation, Proprietary Information
includes: (i) inventions, ideas, samples, prototypes, devices, hardware,
software, electronic components and materials, and procedures for producing any
such items, as well as data, know-how, improvements, inventions, discoveries,
developments, designs and techniques; (ii) information regarding plans for
research, development, new products, marketing and selling activities, business
models, budgets and unpublished financial statements, licenses, prices and
costs, suppliers and customers; and (iii) information regarding the skills and
compensation of employees or other consultants of the Company.

4.3 In addition, Consultant understands that the Company has received and in the
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on the Company’s part to maintain
the confidentiality of such Third Party Information and to use it only for
certain limited purposes. During the term of Consultant’s association with the
Company and thereafter, Consultant will hold Third Party Information in the
strictest confidence and will not disclose or use Third Party Information,
except in connection with Consultant’s performing requested Services for the
Company, or as expressly authorized in writing by an officer of the Company.

 

2



--------------------------------------------------------------------------------

LOGO [g213636snap0015.jpg]

 

  5. Intellectual Property Rights.

5.1 Consultant shall promptly and fully disclose to the Company any and all
ideas, inventions, technologies, discoveries, improvements, know-how and
techniques that the Consultant conceives, reduces to practice or develops during
the term of the Agreement, alone or in conjunction with others, during or as a
result of performing the Services for the Company under this Agreement
(collectively, the “Inventions”). Consultant agrees to keep and maintain
adequate and current records (in the form of notes, sketches, drawings or in any
other form that may be required by the Company) of all Services provided and
results thereof and such records shall be available to and remain the sole
property of the Company at all times. Consultant agrees that any and all
Inventions, including any related patents, copyrights, trade secrets and
trademark rights, shall be the sole and exclusive property of the Company.

5.2 Consultant hereby assigns to the Company her entire right, title and
interest in and to all Inventions. Consultant hereby designates the Company as
her agent for, and grants to the Company a power of attorney, which power of
attorney shall be deemed coupled with an interest, solely for the purpose of
effecting the foregoing assignment from the Consultant to the Company.
Consultant will perform other activities necessary to effect the intent of this
Section 5.2.

5.3 Consultant further agrees to cooperate and provide reasonable assistance to
the Company to obtain and from time to time enforce United States and foreign
patents, copyrights, and other rights and protections claiming, covering or
relating to the Inventions in any and all countries.

5.4 Consultant agrees to submit to the Company any proposed publication that
contains any discussion relating to the Company, Proprietary Information,
Inventions or work performed by Consultant for the Company hereunder. Consultant
further agrees that no such publication shall be made without the prior written
consent of the Company, which consent shall not be unreasonably withheld.

 

  6. Noncompetition and Nonsolicitation of Employees.

6.1 During the term of this Agreement, Consultant will not, without the prior
consent of the Company’s Board of Directors, engage in any commercial business
activity that competes in any way with any business then being conducted or
planned by the Company relating to the research, discovery, development,
manufacture or commercialization of transdermal drug delivery systems or patches
for administering pharmaceutical compounds to humans, except that Consultant may
continue the affiliations set forth in Exhibit B.

6.2 During the term of this Agreement and for one (1) year after its
termination, Consultant will not personally or through others recruit, solicit
or induce any employee of the Company to terminate his or her employment with
the Company.

 

3



--------------------------------------------------------------------------------

LOGO [g213636snap0015.jpg]

 

6.3 If any restriction set forth in Sections 6.1 and 6.2 is found by any court
of competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

  7. No Conflicting Obligation.

7.1 Consultant represents that Consultant’s performance of all of the terms of
this Agreement and the performing of the Services for the Company do not and
will not breach or conflict with any agreement with a third party, including an
agreement to keep in confidence any proprietary information of another entity
acquired by Consultant in confidence or in trust prior to the date of this
Agreement.

7.2 Consultant hereby agrees not to enter into any agreement that conflicts with
this Agreement.

 

  8. No Improper Use of Materials.

Consultant agrees not to bring to the Company or to use in the performance of
Services for the Company any materials or documents of a present or former
employer of Consultant, or any materials or documents obtained by Consultant
from a third party under a binder of confidentiality, unless such materials or
documents are generally available to the public or Consultant has authorization
from such present or former employer or third party for the possession and
unrestricted use of such materials. Consultant understands that Consultant is
not to breach any obligation of confidentiality that Consultant has to present
or former employers or clients, and agrees to fulfill all such obligations
during the term of this Agreement.

 

  9. Term and Termination.

9.1 This Agreement, and Consultant’s Services hereunder, shall commence on the
Effective Date and shall continue for an initial term of one (1) year after the
Effective Date, unless earlier terminated as provided below.

9.2 Consultant or the Company may terminate the Agreement at any time and for
any reason by giving no less than thirty (30) days prior written notice to the
other Party.

9.3 The obligations set forth in Sections 4, 5, 6 and 9 through 16 will survive
any termination or expiration of this Agreement. Upon termination of this
Agreement, Consultant will cease work immediately after giving or receiving such
notice of termination, unless otherwise advised by the Company, and promptly
deliver to the Company all documents and other materials of any nature
pertaining to the Services, together with all documents and other items
containing or pertaining to any Proprietary Information.

 

4



--------------------------------------------------------------------------------

LOGO [g213636snap0015.jpg]

 

  10. Assignment.

The rights and liabilities of the Parties hereto shall bind and inure to the
benefit of their respective successors, heirs, executors and administrators, as
the case may be; provided that, as the Company has specifically contracted for
Consultant’s Services, Consultant may not assign or delegate Consultant’s
obligations under this Agreement either in whole or in part without the prior
written consent of the Company. The Company may assign its rights and
obligations hereunder to any person or entity that succeeds to all or
substantially all of the Company’s business. Any assignment not in accordance
with this Section 10 shall be void.

 

  11. Legal and Equitable Remedies; Indemnification.

Because Consultant’s Services are personal and unique and because Consultant may
have access to and become acquainted with the Proprietary Information of the
Company, the Company shall have the right to enforce this Agreement and any of
its provisions by injunction, prejudice to any other rights and remedies that
the Company may have for a breach of this Agreement.

Company represents and warrants that it presently has in effect errors and
omission insurance policies which policy shall cover Consultant during the term
of this Agreement.

 

  12. Compliance with Applicable Laws and Obligations.

Consultant will perform the Services in compliance with all applicable laws.

 

  13. Governing Law; Severability.

This Agreement shall be governed by and construed according to the laws of the
State of Delaware, without regards to conflicts of laws rules. If any provision
of this Agreement is found by a court of competent jurisdiction to be
unenforceable, that provision shall be severed and the remainder of this
Agreement shall continue in full force and effect.

 

  14. Complete Understanding; Modification.

This Agreement, and the Exhibits mentioned herein, constitute the final,
exclusive and complete understanding and agreement of the Parties hereto and
supersedes all prior understandings and agreements between the Parties. Any
waiver, modification or amendment of any provision of this Agreement shall be
effective only if in writing and signed by the Parties hereto.

 

  15. Notices.

Any notices required or permitted hereunder shall be given to the appropriate
Party at the address listed on the first page of the Agreement, or such other
address as the Party shall specify in writing pursuant to this notice provision.
Such notice shall be deemed given upon personal delivery to the appropriate
address or three days after the date of mailing if sent by certified or
registered mail.

 

5



--------------------------------------------------------------------------------

LOGO [g213636snap0015.jpg]

 

  16. Counterparts.

This Agreement may be executed in one or more counterparts each of which will be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

6



--------------------------------------------------------------------------------

LOGO [g213636snap0015.jpg]

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

ZP OPCO, INC.     Consultant By: /s/ Konstantinos Alataris                 /s/
Georgia Erbez                             Name: Konstantinos
Alataris                  Name: Georgia Erbez Title: President, Chief Executive
Officer      

 

7



--------------------------------------------------------------------------------

LOGO [g213636snap0015.jpg]

 

EXHIBIT A

SERVICES AND COMPENSATION

Services:

The consultant shall provide interim chief financial officer support as
requested and approved by the CEO of the Company.

Time to be devoted:

Consultant shall provide services as requested and agreed to by the Company on
an as needed basis.

Consideration:

During the term of this Agreement, the Company will compensate the Consultant at
the hourly rate of $375 for all services requested and approved by the Company
beforehand, and performed and invoiced under this Agreement. Consultant will
send an invoice to the Company on a semi-monthly basis, which lists dates and
hours that Services were performed under this Agreement. The Company will pay
such invoices promptly following the approval of the Chief Executive Officer of
the Company.

Expenses that will be reimbursed:

The Company shall reimburse Consultant for business expenses that are reasonable
and necessary for Consultant to perform, and were incurred by Consultant in the
course of the performance of Consultant’s duties pursuant to this Agreement and
in accordance with the Company’s general policies. Such expenses shall be
reimbursed upon Consultant’s submission of vouchers and an expense report in
such form as may be required by the Company consistent with the Company’s
policies in place from time-to-time.

IT Hardware/Software:

The consultant will have the option to use both the Company’s hardware and
software to provide interim consulting services. Upon the termination or
expiration of this Agreement, the Consultant agrees to immediately return all
Company issued hardware and software to the Company.

 

8



--------------------------------------------------------------------------------

LOGO [g213636snap0015.jpg]

 

EXHIBIT B

AFFILIATIONS

 

 

9